Citation Nr: 1745025	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 13-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969 and from July 1971 to May 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Chicago, Illinois.


FINDINGS OF FACT

1. The Veteran served on active duty in the Republic of Vietnam during the relevant period.

2. The competent and credible evidence is in relative equipoise as to whether the Veteran has a current diagnosis of IHD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for IHD have been met. 38 U.S.C. §§ 1101, 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for IHD.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service.  There must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. The diseases are associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309. For the presumption to apply, ischemic heart disease must become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (f); 38 C.F.R. 
§ 3.307(a)(6)(iii).
In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is found to be competent, the Board must determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence of record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a current diagnosis for IHD. Specifically, the Veteran contends that his claimed IHD is the result of exposure to herbicides during his service in Vietnam. See March 2016 VA Form 646, Statement of Accredited Representative in Appealed Case.

According to the service treatment records (STRs), the Veteran underwent an enlistment examination in March 1966. See March 1966 Report of Medical Examination. No heart abnormalities or heart-related symptoms were reported at that time. Subsequent physical examinations during service similarly did not reveal abnormalities or symptoms of a heart condition. See March 1969 Report of Medical Examination; June 1971 Report of Medical Examination. Prior to discharge, the Veteran underwent another examination, which also reported no findings or complaints of a heart condition. See April 1972 Report of Medical Examination.

In May 2003, the Veteran underwent a laparoscopic cholecystectomy at a VA hospital. See May 2003 VA operative report. Subsequently, the Veteran was admitted to the ER at a private hospital with complaints of fever, numbness, and profound fatigue. See June 2003 G.C. Hospital discharge summary note; September 2007 Compensation and Pension Examination Report. He was diagnosed with chest discomfort with elevated cardiac enzymes and possible non-Q wave myocardial infarction (MI). 

The Veteran presented to his VA primary care physician in November 2009. See November 2009 VA primary care note. The physician reported a diagnosis of coronary artery disease (CAD) and described it as stable. 

A VA heart examination took place in April 2010. See April 2010 Compensation and Pension Examination Report. According to the examiner, the Veteran reported intermittent chest pains in the middle of the chest and shortness of breath "every now and then." Id. In her report, the examiner noted a negative electrocardiogram (EKG) and a negative thallium treadmill test. The examiner determined that it was less likely as not that the Veteran's claimed CAD is related to his service, including service in Vietnam and probable exposure to Agent Orange (AO). She reasoned that there was no clear evidence in the claims file or in the EKG that he suffered an MI secondary to CAD. In addition, the examiner stated that the Veteran has not had a proper CAD work up with diagnostics through a primary care provider. A subsequent VA examination similarly found that a diagnosis of IHD was not warranted, noting insufficient clinical evidence. See February 2011 Compensation and Pension Examination Report.

In August 2011, the Veteran underwent a VA examination to determine whether he had IHD. See August 2011 IHD Disability Benefits Questionnaire. The examiner confirmed a diagnosis of IHD but indicated that his finding was not predicated on metabolic equivalent of task (MET) testing. Accordingly, the Veteran presented to the examiner again in November 2013. See November 2013 IHD Disability Benefits Questionnaire. The examiner reiterated a diagnosis of IHD. On this occasion, however, the examiner based his finding on a nuclear medicine stress test, which revealed symptoms of fatigue and dizziness at 3 to 5 METs. In addition, the examiner indicated that the Veteran had a history of MI.

Upon review of the record, the Board finds, first, that the Veteran's service in the Republic of Vietnam during the relevant period under 38 C.F.R. § 3.307(a)(6)(iii) has been established. In this regard, the Board notes that the Veteran is a recipient of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal. Therefore, the presumption of herbicide exposure applies in this case.

Secondly, the Board finds that the competent and credible evidence of record is in relative equipoise as to whether the Veteran has a current diagnosis of IHD. The April 2010 and February 2011 VA examinations found insufficient evidence of a heart condition both in the claims file and on the clinical examinations. There is no evidence to doubt their credibility. In contrast, the more recent November 2013 VA examination reported a diagnosis of IHD and provided a detailed rationale for its findings, including positive results from nuclear medicine stress test. The examiner also noted that the Veteran sustained an MI, which is corroborated by private treatment records. See June 2003 G.C. Hospital discharge summary note. There is no evidence to doubt the credibility of the examiner or the private physician. These examinations are equally probative to the question of diagnosis.

Finally, the Board turns to the applicability of the presumption of service connection. As stated above, for the presumption to apply, IHD must become manifest to a degree of 10 percent or more at any time after service. According to the November 2013 VA examination, the Veteran exhibited symptoms of fatigue and dizziness at 3 to 5 METs, a finding corresponding to a disability evaluation of 60 percent for IHD. 38 C.F.R. §§ 3.307(a)(6)(ii); 4.104, Diagnostic Code 7005. As such, the presumption of service connection applies. Therefore, resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for IHD have been met.


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to herbicides, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


